NUMBER 13-19-00446-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JAMES M. BEGGS, LYNDA LANDERS,
AND BEGGS LANDERS LAW FIRM, PLLC,                                             Appellants,

                                             v.

CLARK, LOVE & HUTSON, PLLC,
AND CLARK, LOVE & HUTSON, G.P.,                                               Appellees.


                     On appeal from the 23rd District Court
                          of Wharton County, Texas.



                                        ORDER
             Before Justices Benavides, Longoria, and Perkes
                            Order Per Curiam

       This cause is before the Court on appellants’ unopposed motion to stay

proceedings in the trial court pending their interlocutory appeal of the trial court's denial

of a motion to dismiss pursuant to § 27.003 pursuant to § 51.014(a)(12). See TEX. CIV.
PRAC. & REM. CODE ANN. §§ 27.003, 51.014 (a)(4). This Court, having fully examined

and considered appellants’ motion is of the opinion that appellants’ unopposed motion to

stay the trial and all other proceedings in the trial court is GRANTED and the trial of this

matter is ordered STAYED pending further order of this Court, or until the case is finally

decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting

temporary relief is effective until the case is finally decided.”).



                                                                      PER CURIAM

Delivered and filed the
13th day of November, 2019.




                                               2